—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered July 25, 1997, which, in an action for breach of contract by plaintiff concierge service operator against defendant hotel, denied plaintiffs motion to compel disclosure of documents pertaining to defendant’s relationship with the person who succeeded plaintiff in the operation of the concierge service, unanimously affirmed, without costs.
The motion was properly denied in this breach of employment contract action on the ground that defendant’s relationship with plaintiffs successor is not material and necessary to plaintiffs claim (see, Feeley v Midas Props., 168 AD2d 416).
Concur — Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.